      Case 1:16-cv-09517-LAK-KHP Document 218 Filed 05/13/19 Page 1 of 1

                    BROOK & ASSOCIATES, PLLC
                         NEW YORK | N E W J E R S E Y | WASHINGTON DC

BRIAN C. BROOK                                                          100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                     FLOOR 8
                                                                        NEW YORK, NY 10007
                                                                        TEL: (212) 256‐1957




                                                   May 13, 2019

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Request to Extend Time to Answer Intervenor Complaint

Dear Judge Parker,

I write on behalf of Plaintiffs in the above-named matter. Today is the deadline for
the parties to respond to the Intervenor Complaint filed by Canandaigua National
Bank (“CNB”) on April 22, 2019. I write to respectfully request an extension of time
for Plaintiffs to answer be extended to May 24, 2019. I have spoken with counsel for
CNB and he has consented to this request.

The reason for the request is the death of my mother last week. As a result, I had
completely overlooked this deadline, even though I did proceed to Florida to take a
previously scheduled deposition in this case the very next day. I do not expect the
Answer will take long to prepare, but I have a brief due in the Second Circuit on
May 22, 2019, and would prefer to turn to this only after the funeral and that brief
are complete. I do still plan on attending the May 20, 2019 conference in this case.
I thank the Court for its consideration of this request.

                                                   Respectfully submitted,



                                                                        .
                                                   Brian C. Brook
cc:    All counsel of record


                                   WWW.BROOK‐LAW.COM
